Citation Nr: 0720760	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-04 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder, claimed as secondary to service-connected 
lumbosacral strain.

2.  Entitlement to an increased rating greater than 10 
percent for lumbosacral strain.

3.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1972 to July 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 2004 and June 2005 RO decisions.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran alleges he worked as an engineer up until October 
2002 when he was laid off for poor performance due to his low 
back condition.  He alleges the severity of his back 
condition renders him unemployable, which in turn caused his 
current depression.  

Increased Rating (Lumbosacral Strain) and TDIU

The Veteran Claims Assistance Act of 2000 (VCAA), in part, 
requires the VA to adequately identify the evidence necessary 
to substantiate the claim, the evidence presently of record, 
and the veteran's and VA's respective responsibilities in 
development of evidence. See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) 

Here, although a May 2003 letter sent to the veteran 
correctly identified his TDIU and increased rating issues, 
the letter did not advise him of the laws and regulations 
specific to increased rating or TDIU claims.  The veteran is 
entitled to a letter adequately identifying the evidence 
necessary to substantiate these claims followed by a 
subsequent readjudication. 

The veteran's low back condition is currently rated under 
Diagnostic Code 5295 for lumbosacral strain.  The veteran 
identified medical treatment indicating he had developed 
degenerative joint disease (DJD) and degenerative disc 
disease (DDD) of the lumbar spine.  The RO sought a medical 
opinion to determine whether the new low back conditions were 
related to his service connected lumbosacral strain.  In June 
2001, a VA examiner proffered the following opinion:

The degenerative disc disease is cumulative phenomenon 
resulting from numerous small injuries to the disc.  
Without the subsequent injuries, it is unlikely that the 
one incident while in service would have led to the 
current degenerative disc disease.

In rendering this opinion, the examiner indicated the veteran 
suffered a lower back injury in 1974 during his military 
service getting into a car.  It is not indicated whether the 
examiner thoroughly reviewed the veteran's service medical 
records, but it appears from the reported history that he did 
not. 

The veteran's service medical records indicate the veteran 
first complained of injury related to back pain in November 
1972.  The details of the injury were not indicated, but the 
veteran was diagnosed with "spasm."  Back pain complaints 
and treatment are noted throughout the veteran's military 
history, to include November 1972, December 1972, April 1975, 
August 1975, September 1975, February 1976 and March 1976.  
An April 1975 medical record indicates the veteran twisted 
his back getting out of a car and was diagnosed at that time 
with muscular spasm.  Thereafter, the veteran was again 
hospitalized in August 1975 and February 1976 in connection 
with acute low back pain, muscular spasm and acute 
lumbosacral strain.

The veteran identified, and the post-service medical records 
confirm, the continuing trend of back pain and treatment 
after service, along with post-service hospitalizations.  The 
veteran alleges he has not suffered any post-service acute 
trauma to his back.  Rather, post-service medical treatment 
was for recurring back pain.

It is clear from the service medical records that the veteran 
did not suffer one incident of back problems.  Rather, the 
service medical records are indicative of at least two 
injuries and multiple hospitalizations of recurring back 
pain, spasm, and lumbosacral strain.  Accordingly, the June 
2001 VA examiner's opinion appears to be inadequate because 
it is based on incorrect factual premises.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).

The veteran was also afforded a VA examination in September 
2003 where the examiner curiously stated the C-file did not 
have record of a back injury incurred while getting out of a 
car at all.  Clearly, that opinion is also contrary to the 
facts of record and therefore is inadequate.  Id.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

Apart from the insufficiency of the medical opinions, the 
last examination was afforded to the veteran in 2003, nearly 
four years ago.  Since that time, VA outpatient treatment 
records indicate on-going treatment for multiple low back 
conditions with neurological manifestations.  The veteran was 
also awarded Social Security Administration (SSA) disability 
benefits for the primary diagnosis of DDD.  Medical records 
associated with that award also show continuing treatment for 
various low back conditions and neurological manifestations, 
to include radiating pain.

Additionally, the RO should have afforded the veteran a new 
examination to also ascertain the effect his low back 
condition has on his employability.  Indeed, the Board notes 
that no VA examination on file contains a discussion or 
medical opinion as to the likelihood that the veteran's 
service-connected disability renders him unemployable.  

In light of the opinions which are contrary to the record, 
the lack of medical opinion regarding the likelihood that the 
veteran's low back condition renders him unemployable and the 
nearly four year passage of time since the last examination, 
the RO should schedule the veteran for a new VA examination 
to resolve the opinions with the facts of record and to 
afford the veteran with neurological as well as orthopedic 
examination.

The RO rated the veteran's disability under Diagnostic Code 
5295 (lumbosacral strain).  During the pendency of this 
appeal, regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), including the rating 
criteria for evaluating disabilities of the lumbar spine.  
Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine and 
revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  The veteran was notified of the new regulations, but 
was never notified of the old regulations.  Accordingly, the 
RO should give the veteran notice of all the old and new 
applicable regulations and the opportunity to submit evidence 
and argument.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Thereafter, the RO should readjudicate the claim specifically 
considering both the old and new criteria.

The Board also notes that the veteran's TDIU claim is 
"inextricably intertwined" with the increased rating claim.  
The Court has held that all issues "inextricably intertwined" 
with an issue certified for appeal, are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 181 (1991).  Here, the RO is advised that this 
issue must be adjudicated after full development and 
adjudication of the veteran's other claims.  Id.

Service Connection (Major Depressive Disorder)

The veteran's post-service medical records indicate a 
diagnosis of depressive disorder.  Many life factors are 
listed, to include the loss of his job.  The veteran alleges 
his service-connected back condition, which renders him 
unemployable, is the principal cause of his depression.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Duenas v. Principi, 18 Vet. App. 512, 517 (2004).

The RO, in denying the veteran's claim, put great weight on 
the June 2001 VA examiner's opinion indicating the veteran's 
DDD is not likely related to in-service events.  As explained 
above, the June 2001 medical opinion is based on incorrect 
factual premises. 

Even apart from the medical opinion, however, the veteran is 
still service-connected for a low-back condition.  The 
veteran has never been afforded a VA examination to determine 
whether the veteran's current depressive disorder is related 
to his service-connected low back condition.  While the 
medical evidence is not dispositive, it raises a plausible 
possibility that the veteran's depression could be related to 
his service-connected low back condition.  A VA examination 
is indicated.

Finally, the RO should also take this opportunity to obtain 
VA medical records from Kansas City, Missouri and Heartland, 
Missouri from June 2005 to the present. VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Requests for VA medical records should be 
made since the evidence may not be currently complete.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, implementing regulations, 
interpretative precedent Court decisions, 
and any other applicable legal precedent 
concerning the claims for TDIU and an 
increased rating for a lumbosacral strain.


2.  Obtain the veteran's medical records 
from: 

*	the VA Medical Center in Kansas 
City, Missouri from June 2005 to the 
present; and 

*	the VA Outpatient Clinic in 
Heartland, Missouri from June 2005 
to the present.

All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  After the above is complete, schedule 
the veteran for an orthopedic and 
neurological examination for his low back 
condition, to ascertain any and all current 
disabilities he has in connection with his 
service-connected low back condition and 
the current level of severity of each 
condition. The examiner must conduct all 
necessary tests to ascertain the 
neurological and orthopedic manifestations, 
if any, of the veteran's low back 
condition. 

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
medical opinion in regard to the following:

*	Whether it is at least as likely as 
not that any back disability (aside 
from a lumbosacral strain, which has 
already been service-connected) is 
related to the veteran's military 
service, to include the multiple 
hospitalizations and back injuries 
during active duty; and whether it 
is at least as likely as not that 
any back disability was caused or 
aggravated by the veteran's service-
connected lumbosacral strain. 

*	What overall effect, if any, the 
veteran's service-connected 
conditions have on his ability to 
obtain and retain employment; that 
is, whether it would preclude an 
average person from obtaining, or 
retaining, substantially gainful 
employment.  The impact, if any, of 
depression, should also be 
delineated. 

Consideration may be given to the veteran's 
level of education, special training, and 
previous work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by non-service-connected 
disabilities.

The examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions, especially 
that rendered by the June 2001 VA examiner.

4.  After the above is complete, schedule 
the veteran for an appropriate VA 
examination for his claimed major 
depressive disorder, claimed as secondary 
to his service-connected low-back 
condition.  The physician should provide an 
opinion as to whether it is at least as 
likely as not that any current psychiatric 
condition found was caused or aggravated by 
the veteran's service-connected low-back 
condition or any other incident of service.  
Pertinent documents in the claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

5.  After the above is complete, 
readjudicate the veteran's claims.  If the 
claims remain denied, provide the 
appellant a supplemental statement of the 
case (SSOC), which includes notice of the 
prior spine rating criteria.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2006).  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).



